La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Debemos resolver en el presente caso si incurre o no en un conflicto de intereses un abogado-notario ante el cual se otorga determinado documento y luego éste, reclama judi-cialmente en representación de una de las partes otorgan-tes para exigir las contraprestaciones contenidas en dicho documento.
I

Hechos

En agosto de 1977 el Banco Financiero de Ahorro de Ponce (en adelante el Banco) aprobó una solicitud de prés-tamo a la corporación Ebanistería La Ponceña, Inc. (en adelante Ebanistería) por la cantidad de setenta mil dóla-res ($70,000). El motivo por el cual se gestionó dicho prés-*557tamo por Ebanistería fue para adquirir un predio de terreno.
A tales efectos, se celebró una reunión entre el dueño (vendedor) del terreno, el Sr. Roberto Vidal Ortiz, Presi-dente de Ebanistería, funcionarios del Banco y el Ledo. Luis E. Colón Ramery. En dicha reunión se acordó por las partes que el licenciado Colón Ramery, abogado del Banco, preparara todos los documentos legales necesarios para po-der realizar la transacción acordada. De manera que el 10 de agosto de 1977 se otorgaron las Escrituras Números Ciento Treinta y Cuatro (134) de Compraventa, las Escri-turas Números Ciento Treinta y Cinco (135) y Ciento Treinta y Seis (136) de Cancelación de dos (2) Hipotecas que gravaban la propiedad, y la Escritura Número Ciento Treinta y Siete (137) de Hipoteca en Garantía de Pagaré.
Transcurridos unos cuantos meses luego de haberse otorgado los instrumentos públicos antes mencionados, él Banco se percató que la garantía colateral brindada por Ebanistería para la concesión del préstamo que se le aprobó no era suficiente. Por tal razón, se procedió a cele-brar una reunión con el señor Vidal Ortiz, funcionarios del Banco y el licenciado Colón Ramery. Allí se le informó al señor Vidal Ortiz que era necesario aumentar su colateral, y que para ello se recomendaba que se otorgara una escri-tura constitutiva de hipoteca de bienes muebles. El señor Vidal Ortiz accedió a ello, por lo que facilitó al Banco una lista de todo el equipo de Ebanistería que habría de ser hipotecado y el valor del mismo. Así las cosas, se procedió al otorgamiento de la Escritura Número Tres (3) sobre Hi-poteca de Bienes Muebles de 9 de enero de 1978.
Posteriormente, Ebanistería fue demandada por Superior Paint Manufacturing Co. Inc. (en adelante Superior Paint) en cobro de dinero. A consecuencia de este pleito, Superior Paint embargó en aseguramiento de sentencia varias máquinas propiedad de Ebanistería. El propio señor Vidal Ortiz informó al Banco de lo acontecido, por lo que el *558licenciado Colón Ramery intervino en representación de los intereses del Banco. Finalmente, luego de una estipu-lación presentada por la parte interventora, el Banco, y Superior Paint, el tribunal de instancia dictó una senten-cia el 17 de mayo de 1978 mediante la cual dejó sin efecto la orden de embargo de 27 de abril del mismo año. La ra-zón que adujo para ello fue que el Banco interventor tenía preferencia sobre los bienes embargados en virtud de la escritura de hipoteca de bienes muebles constituida a su favor por Ebanistería.
En enero de 1979, Ebanistería estaba atrasada en el pago del préstamo que le concediera el Banco. Luego de varios requerimientos para que cumpliera con el pago de lo adeudado sin que se lograra resultado positivo alguno, el Banco presentó una demanda en cobro de dinero y ejecu-ción de hipoteca mediante la vía ordinaria. Civil Núm. CS-79-211. Dicha demanda fue presentada por el licenciado Colón Ramery.
Luego de haber celebrado una vista en rebeldía a la cual no compareció la parte demandada, el tribunal de instan-cia dictó una sentencia a favor de la parte demandante, el Banco. Determinó que el Banco era el tenedor de un pa-garé hipotecario y que “[l]a parte demandada actual dueña del inmueble descrito no ha satisfecho dicha hipoteca así como los pagos mensuales que la misma garantiza”. Ade-más, determinó que “[l]os demandados Ebanistería La Ponceña Incorporado, Roberto Vidal y Carmen D. Aparicio de Vidal, adeudan a la parte demandante la suma de $68,556.82 de principal, $4,756.00 de intereses hasta ... el total pago de la deuda a razón de $528.45 mensual; $370.80 por concepto de recargos en el préstamo hasta el 30 de octubre de 1978 y los que surjan hasta el total pago de la deuda a razón de $41.20 mensual; $293.92 por con-cepto de seguro de riesgo de la propiedad y $7,000.00 para costas, gastos y honorarios de abogados”.
*559Asimismo concluyó que “[l]os co-demandados Ebaniste-ría La Ponceña Inc[.], Roberto Vidal y Carmen D. Aparicio de Vidal adeudan además al demandante Banco Finan-ciero de Ahorro de Ponce la suma de $4,000.00 de principal; $256.54 de intereses hast[a] el día 30 de octubre de 1978 y los que se devenguen hasta el total pago de la obli-gación y $400.00 para costas y honorarios de abogados”. Por lo tanto, se ordenó la venta en pública subasta de la propiedad inmueble hipotecada.
Con posterioridad al caso antes mencionado, el 14 de noviembre de 1980 el señor Vidal Ortiz presentó una de-manda de nulidad de hipoteca de bienes muebles y daños y peijuicios contra el Banco y el licenciado Colón Ramery (Civil Núm. CS-80-9828). Alegó en la demanda que la es-critura constitutiva de hipoteca de bienes muebles era una simulada,, ya que el Banco jamás hizo desembolso de dinero alguno por la cantidad en que se valoraron dichos bienes. Adujo que la intención del Banco y su represen-tante legal, el licenciado Colón Ramery, fue evitar que otros acreedores de Ebanistería ejecutaran o le reclamaran judicialmente sus acreencias. Ante esa situación, el señor Vidal Ortiz alegó que él firmó la escritura antes aludida, siguiendo el consejo y la orientación del licenciado Colón Ramery.
A pesar de lo alegado por el señor Vidal Ortiz, éste de-sistió de la acción contra el licenciado Colón Ramery, por lo que se archivó con perjuicio el caso contra éste mediante sentencia parcial dictada el 6 de marzo de 1981. No obs-tante, se continuó la reclamación contra el Banco.
Así las cosas, el Banco presentó una moción de desesti-mación alegando que la parte demandante, señor Vidal Ortiz, estaba impedida de ir contra sus propios actos toda vez que tuvo la oportunidad de hacer su reclamación en el caso anterior que se había ventilado en rebeldía (Civil Núm. CS-79-251) y no lo hizo. El no haberlo hecho significa que *560la sentencia dictada en dicho caso constituía un impedi-mento colateral para continuar con el caso (Civil Núm. 80-9828), por cuanto se intentaba con este último litigar cues-tiones ya litigadas y adjudicadas o que pudieron ser litigadas o adjudicadas en el pleito anterior. Finalmente, el tribunal de instancia dictó sentencia a favor del Banco, el 5 de mayo de 1982, acogiendo la defensa de impedimento colateral por sentencia.
Años más tarde, el señor Vidal Ortiz presentó una que-rella contra el licenciado Colón Ramery ante el Procurador General de Puerto Rico, la que es objeto de este procedimiento(1)
En el Informe que rindiera el Procurador General se concluye que la alegación de la nulidad de la escritura constitutiva de hipoteca de bienes muebles fue “afectada desde el inicio de los procedimientos: En primera instancia al inicio del pleito se allanaron a sacar del mismo al nota-rio Colón Ramery. En segundo lugar, era sólo mediante esta alegación que mejor se podía impugnar la deuda existente. Pero, vistos los documentos admitidos, ellos derrotan pre-cisamente la alegación ... pero según el curso del caso no la puede probar o sostener a través del procedimiento. (Así surge de la Orden de la Conferencia con Antelación al Jui-cio del 29 de septiembre de 1981 en el expediente del caso)”. Además, sí hubo desembolso de dinero por la canti-dad de setenta mil dólares ($70,000). De manera que la *561hipoteca de bienes muebles vino a garantizar la cantidad concedida en préstamo.
En cuanto a la segunda imputación que se le hace al licenciado Colón Ramery, a los efectos de que incurrió en conflicto de intereses al supuestamente asesorar legal-mente al señor Vidal Ortiz al momento de otorgar la escri-tura de hipoteca de bienes muebles y luego comparecer como abogado del Banco en el pleito de cobro de dinero y ejecución de hipoteca, el Procurador General expresa lo si-guiente: “somos de opinión que; visto desde el punto de vista del Canon 21 de los de Conducta Profesional, toda la prueba recopilada tiende a demostrar que el abogado inter-vino siempre, en todos los incidentes relacionados con el Sr. Roberto Vidal Ortiz y/o Ebanistería La Ponceña, en cali-dad de abogado y notario del Banco”
Nos advierte, sin embargo, que a pesar de que es una práctica generalizada que los abogados de los bancos pre-paren las escrituras de hipoteca y luego comparezcan re-presentando a los mismos en cobro de dinero y ejecución de hipoteca, tal práctica no debería permitirse. Nos indicá que sobre este asunto en específico no nos hemos expresado, por lo que sugiere que la norma que se establezca por este Tribunal sea con carácter prospectivo. Por lo tanto, nos plantea dos (2) cuestiones de derecho:
1. Si es apropiado permitir que los notarios en Puerto Rico puedan reclamar, en representación de alguna de las partes otorgantes de un documento otorgado ante él, las contrapresta-ciones contenidas en el documento otorgado ante él por las mis-mas partes.
2. Determinar si dicha gestión denota un conflicto de interés, visto el hecho desde la perspectiva de las incompatibilidades, por razón de la doble gestión simultánea que realizan los nota-rios en Puerto Rico en relación a los otorgantes: Actúan [sic] como notarios en el perfeccionamiento de un documento que recoge un negocio jurídico acordado por los otorgantes y, actúan [sic] como abogados de los otorgantes en su obligación de orien-tarlos por igual, en cuanto a las consecuencias y alcance jurí-*562dico del negocio concretado en el documento otorgado ante él mismo como notario.
Sometidos los Informes de la Asociación de Notarios de Puerto Rico y del Colegio de Abogados, estamos en posición de resolver.
Hoy nuevamente tenemos que expresarnos sobre la tan importante función que desempeña el abogadonotario. En reiteradas ocasiones hemos sostenido que el abogado tiene que desempeñarse con dignidad y alto sentido del honor, aunque el así hacerlo le represente ciertos sacrificios personales. Asimismo, hemos recalcado que éste tiene el deber de evitar hasta la apariencia de conducta profesional impropia. Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX; In re Meléndez Pérez, 104 D.P.R. 770, 772 esc. 1 (1976); In re Cando Sifre, 106 D.P.R. 386, 398-399 (1977); In re Rojas Lugo, 114 D.P.R. 687, 691 (1983). Esta norma de conducta adquiere mayor relevancia cuando se examina la actuación del abogado en su función como notario, puesto que éste representa la fe pública notarial.
Es precisamente esta representación de la fe pública notarial la que establece la diferencia entre la función que desempeña el abogado y la del notario. Por ello hemos se-ñalado que:
El ejercicio de la abogacía y el del notariado son dos cosas distintas. El abogado notario ha de ser escrupuloso en deslin-dar los campos. El abogado representa los intereses de un cliente. El notario no representa a cliente alguno. Representa la fe pública. Es el testigo por excelencia que ha de dar forma al negocio convenido, y ha de advertir a los otorgantes de los as-pectos legales del instrumento que ellos otorgan y que él autoriza. El notario no es, en esa función, abogado de ninguno de los otorgantes. (Énfasis suplido.) In re Lavastida et al., 109 D.P.R. 45, 86 (1979), opinión del Juez Asociado Señor Irizarry Yunqué.
*563Lo anteriormente citado significa que el abogadonotario tiene que ser imparcial. Independientemente de que uno de los otorgantes lo haya contratado como abogado previamente, éste tiene la obligación de asesorar bien y por igual a ambos otorgantes. No puede, bajo circunstancia alguna, inclinar la balanza en favor de uno u otro de los otorgantes por el mero hecho de que su cliente de asesoría sea parte. En In re Meléndez Pérez, supra, págs. 774-775, advertimos que:
Por tradición, y en nuestra patria además por expresión legis-lativa, el notario no es simple observador del negocio jurídico que ante él se realiza limitando su actuación a cerciorarse de la identidad de partes y autenticidad de las firmas. Su función, que no es privada, sino pública, trasciende la de un autómata legalizador de firmas y penetra al campo de legalidad de la transacción que ante él se concreta. ¿Cómo guardar silencio ante una situación lesiva para cualquiera de los otorgantes, si su entrenamiento legal le hace testigo de la irregularidad? ¿Para qué otra cosa sirve su profesión de abogado por ley puesta a disposición de las partes en su despacho notarial? En su deber de ilustrar, y dar consejo legal a las partes contratan-tes, no hay guardarraya que separe al notario del abogado. El notario que impasible ve consumarse en su presencia un pacto cuyas consecuencias legales ignora alguna de las partes o que pudiendo hacerlo, por ser abogado, rehúsa explicar a los menos informados del significado y proyecciones de cláusulas para ellos poco menos que ininteligibles; el notario que limita su intervención rutinaria a leer o dar a leer el documento a los otorgantes y asegurarse de la identidad de sus personas y fir-mas, en un ritual aséptico pero vacío de la inteligencia y com-prensión de los firmantes, está con su desidia derrotando los fines y propósitos que le hicieron depositario de inapreciable confianza pública. (Enfasis suplido.)
De manera que lo que guía la actuación del notario es la certeza y limpieza en los actos cuya autenticación se le encomienda. Por tal razón, hemos permitido que los abogados-notarios de instituciones financieras sean los que autoricen los documentos que constituyen la garantía de su dinero, puesto que “[e]l abogado no es empleado de su cliente y mantiene una independencia en sus determina-*564ciones profesionales que propicia su intervención como no-tario en actos y contratos en que su cliente de asesoría es parte. De ahí que esa relación no esté proscrita en la Ley Notarial”. (Escolio omitido.) In re Cancio Sifre, supra, pág. 398.
Ahora bien, el deber que tiene el notario de aconsejar a los otorgantes por igual, ¿lo convierte automáticamente en abogado de aquel que no es su cliente de asesoría?, según parece entender el querellante señor Vidal Ortiz. La contestación es en la negativa. La Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. sec. 2001 et seq.), le impone al notario una función dual: la de instrumentador del documento notarial y la del profesional del Derecho que asesora y aconseja legalmente a los otorgantes. Tal obligación surge
[cjuando por Ley del 8 de marzo de 1906 se instauró la práctica del notariado, exclusivamente por abogados admitidos al ejer-cicio de la profesión, se elevó la calidad de la fe pública en Puerto Rico, y simultáneamente se exigió de los notarios una mayor aportación técnica, una mejor ilustración y consejo que realzara la percepción por los contratantes de los particulares y consecuencias de su aceptación del documento sometido para su firma. S. Torres Peralta, La nueva Ley Notarial de Puerto Rico, 48 (Núm.3) Rev. C. Abo. P.R. 8-9 (1987).
No obstante, la nueva Ley Notarial de Puerto Rico, Ley Núm. 75, supra, en su exposición de motivos claramente expresa que el notario no es abogado de ninguna de las partes, por lo que en esa función no representa a cliente alguno. Es decir, el notario representa la ley para todas las partes.
Por lo tanto, técnicamente hablando el licenciado Colón Ramery no incurrió en conflicto de intereses, según defi-nido en el Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX,(2) al presentar una demanda en cobro de *565dinero y ejecución de hipoteca por la vía ordinaria en favor dél Banco y contra el señor Vidal Ortiz, ya que no repre-sentó a ninguno de los dos. Simplemente, en su capacidad como notario, les aconsejó y advirtió sobre el alcance de realizar una escritura constitutiva de hipoteca de bienes muebles, deber que le impone la Ley Notarial de Puerto Rico. De otra parte, en esa función no se ha demostrado que el licenciado Colón Ramery indujera a error al señor Vidal Ortiz con relación a la naturaleza de la transacción efectuada entre este último y el Banco. No le coaccionó a firmar la escritura objeto de la controversia ni le indujo a firmarla mediante engaño. Ni siquiera se alega que el li-cenciado Colón Ramery no explicara adecuadamente al se-ñor Vidal Ortiz el alcance de la transacción efectuada entre las partes. El licenciado Colón Ramery, sin embargo, no debió haber comparecido como abogado del Banco para exi-gir judicialmente al señor Vidal Ortiz la contraprestación a la cual éste se obligó en el documento notarizado por él.(3) Veamos por qué.
En ocasiones anteriores hemos repudiado en la acción civil “la figura confusa de abogado y notario en el mismo caso como germen con potencialidad de serio conflicto ético”. In re Carreras Rovira y Suárez Zayas, 115 D.P.R. 778, 787 (1984), y casos allí citados. No debemos olvidar que la naturaleza y función del notario en Puerto Rico está *566enmarcada dentro de la trayectoria del notario de tipo latino. In re Colón Muñoz, 131 D.P.R. 121 (1992). El nota-rio latino es un profesional del Derecho que ejerce una fun-ción pública la cual consiste en
... recibir, interpretar y dar forma legal a la voluntad de las partes, dar fe de los hechos, redactar los instrumentos adecua-dos a ese fin, conferirles autenticidad, conservar los originales de éstos y expedir copias que den fe de su contenido. En dicha función el notario puertorriqueño representa la fe pública y la ley para todas las partes. ...
Como profesional del Derecho tiene la misión de asesorar a quienes reclamen su ministerio y aconsejarles los medios jurí-dicos más adecuados para el logro de los fines lícitos que aqué-llos se proponen alcanzar.
En su función pública ejerce la fe pública notarial, la cual conlleva un doble contenido, a saber: (1) en la esfera de los hechos, la exactitud de lo que el notario ve, oye o percibe por sus sentidos, y (2) en la esfera del Derecho confiere autentici-dad y fuerza probatoria a las declaraciones de voluntad de las partes en el instrumento público redactado conforme a su juicio sobre los preceptos del ordenamiento jurídico para la validez y eficacia del acto o contrato formalizado, y sobre la identidad y capacidad de las partes. In re Colón Muñoz, supra, págs. 127-128.
Por tal razón, el notario está impedido en el descargo de la fe pública que él representa de tomar partido a favor de uno de los otorgantes. La imparcialidad debe regir sus actuaciones. Para el notariado latino este elemento de la imparcialidad es de vital importancia; tan es así que en aquellos países donde se permite la función dual de aboga-do-notario no basta con ser imparcial, sino que también hay que aparentarlo. A esos efectos se han establecido nor-mas muy estrictas; veamos:
"... donde el notario ejerce simultáneamente el oficio de abo-gado el derecho profesional le impone aún mayores restricciones. El deber de imparcialidad al que está sujeto como notario repercute también en su actuación como abogado. Los efectos del derecho profesional del notario sobre el de abogado en caso de unión de ambas profesiones en la de abogado-notario no son en particular indiscutidos. La prescripción delimitativa *567fundamental se halla incorporada en el Estatuto Federal de Abogados. Prohíbe al abogado-notario la actuación como abo-gado si el litigio versa sobre el contenido o la interpretación de un documento que él o su socio han protocolizado como notarios. Pero esta prohibición no acota las obligaciones del abogado-notario. El abogado-notario se halla dentro de un do-ble círculo de deberes. El derecho profesional de abogado y el de notario rigen conjuntamente. En caso de ser el uno, por lo general el de notario, más riguroso que el otro, el estado de las cosas ha de juzgarse según el derecho más estricto. El deber notarial de imparcialidad prohíbe al abogado-notario, al cabo de una actuación notarial anterior para una parte interesada lealmente en el acto notarial, intervenir a continuación en un procedimiento que se haya desarrollado del acto notarial y que se refiera al mismo acontecimiento que el acto notarial en cuestión.” (Escolio omitido.) E. Bautista Pondé, Origen e Histo-ria del Notariado, Buenos Aires, Eds. Depalma, 1967, págs. 461-462.
Hemos expresado reiteradamente que el abogado y el notario, todavía más, tienen que evitar hasta la apariencia de conducta profesional impropia. Un abogadonotario que reclama judicialmente en representación de una de las partes otorgantes de un documento, para exigir la contraprestación a la que se obligó la otra parte en el documento, da la falsa impresión de que siempre estuvo parcializado con la parte en representación de la cual reclama. Ello, claro está, cuando se trata dé reclamaciones de índole contenciosa. De permitirse tal práctica estaríamos ocasionándole un grave dáño a la institución del notariado y, sobre todo, a la fe pública notarial. Y es que “[d]ebe recordarse que la apariencia de impropiedad puede ser muy lesiva al respeto de la ciudadanía por sus instituciones de justicia y por la confianza que los clientes depositan en sus abogados”. In re Rojas Lugo, supra, pág. 690.
Por otra parte, no podemos perder de vista que la rela-ción entre prestamista y prestatario es desigual y que el notario, que a su vez es abogado del banco, se encuentra ante el denominado cliente poderoso. Dicho cliente está de-seoso de concluir rápidamente el negocio sin que nada venga a entorpecer el mismo. Del otro lado se encuentra el *568prestatario quien, no hay lugar a dudas, es la parte más débil por cuanto quiere obtener el préstamo solicitado y, por lo general, acepta sin protestar las condiciones que se le imponen. De manera que existe el peligro de que “ ‘el Notariado, por primera vez en su historia, falte a su fundamental deber de imparcialidad. Peligro grande, porque el Notario tiene que optar entre el fuerte y el débil, entre la facilidad y la dificultad; y, por encima de todo, por la ten-tación que surge de tratar al prójimo como ‘elite’, con todas las alusiones a una pretendida superioridad cultural y moral que este concepto lleva consigo’ ”. In re Lavastida et al., supra, pág. 95, opinión concurrente y disidente del Juez Asociado Señor Negrón García.
Además, hay que tomar en consideración que el Canon 22 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone que un abogado debe evitar testificar en beneficio o en apoyo de su cliente y renunciar su representación cuando adviene en conocimiento de que puede ser llamado a declarar en su contra. En toda acción en la que un instrumento notarial sea el objeto de la controversia, el notario siempre es testigo silente. Cabe señalar, también, que siempre existe la posibilidad de que el notario sea llamado a testificar en apoyo de uno u otro de los otorgantes.(4)
*569La Asociación de Notarios de Puerto Rico (en adelante la Asociación) alega que es incorrecto enfocar la actuación del licenciado Colón Ramery desde el punto de vista de las incompatibilidades. Argumenta la Asociación que no hay tal incompatibilidad de acuerdo con la norma enunciada en García O’Neill v. Cruz, 126 D.P.R. 518 (1990), ya que en el caso de autos no están envueltos dos cargos incompatibles. Sostiene que la abogacía no es incompatible con la notaría. No le asiste la razón. Aunque la notaría y la abogacía, como regla general, no son incompatibles, en ciertas oca-siones, como la de autos, el simultanear ambas funciones con relación a un mismo asunto sí resulta incompatible por la apariencia de conducta parcializada impropia que se produce.
Sobre este particular, en In re Carreras Rovira y Suárez Zayas, supra, pág. 788, expresamos qué:
Por su naturaleza, al hablar de intereses encontrados, pene-tramos la dimensión de las incompatibilidades. Incompatibili-dad es término equivalente a antagonismo, oposición, repug-nancia que tiene una cosa para unirse con otra, o dos o más personas entre sí. También se refiere a la imposibilidad legal de simultanear dos o más cargos, funciones o misiones una misma persona. El primer significado alude al orden físico, el segundo toca el aspecto moral y el último afecta el orden legal. En ma-téria deontológica se acepta que uno de los requisitos para el-ejercicio de la abogacía es la compatibilidad de la actuación con la situación y circunstancias.
Tampoco le asiste la razón a la Asociación cuando ar-guye que sólo en los casos en que se cuestiona o impugna la “legalidad del contrato, se niega la autenticidad de la firma, se reclama incapacidad, se alega dolo o desconoci-*570miento de los términos de la escritura o en otra forma se alega la nulidad del instrumento o la inefectividad del con-sentimiento”, es que el abogado-notario inmediatamente debe retirarse del mismo. No podemos estar de acuerdo con esta interpretación tan amplia de los cánones de ética. Re-cordemos lo dicho por este Tribunal en In re Colón Muñoz, supra, pág. 149, a los efectos de que “[l]a amplitud o lo limitado de la práctica de un notario no debe incidir con la cautela, el esfuerzo, tesón y cuidado con que se debe ejercer y con el cabal cumplimiento de las obligaciones y los debe-res que le imponen al notario la ley y los cánones de ética profesional”. Por otra parte, una acción en cobro de dinero y ejecución de hipoteca es de carácter contencioso, indepen-dientemente del hecho de que a la parte demandada, por no contestar, se le anote la rebeldía y el caso se vea en rebeldía. Las partes en este tipo de pleitos están en posi-ciones encontradas adversativas no importa el trámite pro-cesal que siga el caso.
Tomando en consideración que la práctica generalizada en la profesión, especialmente entre abogados de bancos e instituciones financieras, es que el abogado-notario que ac-tuó como notario en el otorgamiento de un contrato o ins-trumento, en ocasión de surgir una reclamación, sea el que lleve el caso relacionado con dicho instrumento o contrato, la norma que hoy enunciamos será de carácter prospectivo.
Debemos, además, hacer extensiva la prohibición que hoy establecemos a los socios o abogados asociados de bu-fetes pluralizados. Ya en In re Lavastida et al., supra, págs. 92-93, opinión concurrente y disidente del Juez Asociado Señor Negrón García, se había anticipado tal prohibición al señalarse que:
En términos generales, somos de opinión que existe un deber deontológico general implícito en una sociedad de abogados, que recae sobre sus socios de velar y determinar que la práctica y métodos seguidos por todos en la sociedad están a tono con el Código de Etica. Creemos que esta obligación no puede quedar diluida o inmersa en la burocracia oficinesca o pluralidad de *571abogados. Por ende, no podemos compartir la tesis de que el abogado, cuando se desempeña en sociedad jurídica —en su condición de socio o como empleado— puede actuar aislada-mente en una especie de comportamiento sellado, ajeno y ale-jado de los asuntos generales profesionales y notariales en que se desenvuelve la asociación. En este sentido corresponde a los socios, en la ordenación de las labores y organización internas, diseñar los mecanismos para mantenerse informados entre sí, y a aquellos otros abogados que laboran en el bufete, de detalles concernientes a los nombres de clientes para evitar infracciones éticas por posibles conflictos de intereses y otros extremos. El efecto de esta interpretación es la de intercalar en los cánones, doquiera que aparezca la palabra “abogado” la expresión “o sus asociados”. (Citas omitidas.)
Con relación a la querella presentada contra el licen-ciado Colón Ramery por el señor Vidal Ortiz, se dictará sentencia ordenando el archivo del caso. Aparte de la con-ducta relacionada con la norma que hoy establecemos con carácter prospectivo, no se ha aportado prueba alguna que apoye cualquier otra alegación de conducta impropia de su parte.
El Juez Asociado Señor Negrón García emitió una opi-nión de conformidad. Los Jueces Asociados Señores Rebollo López y Alonso Alonso emitieron sendas opiniones disidentes. El Juez Asociado Señor Fuster Berlingeri no intervino.

(1) Cabe señalar, que el 17 de marzo de 1980 el señor Vidal Ortiz presentó queja contra el licenciado Colón Ramery ante la Comisión de Ética Profesional del Colegio de Abogados de Puerto Rico. El 10 de octubre de 1984, el entonces Presidente de la Comisión de Ética Profesional, Ledo. Roberto Buso Aboy, notificó al licenciado Colón Ramery que se había acordado archivar la queja presentada en su contra “por con-siderar que no hay causa probable de violación a los cánones de ética en los hechos alegados”.
No obstante, con relación a la presente querella, el Colegio de Abogados de Puerto Rico ha comparecido sosteniendo la posición de que “resultaría incompatible permitir el desempeño del notario, como abogado reclamante, si la participación de éste en su función notarial fuese una de naturaleza activa o determinante en el proceso de, negociación y posterior concertación del Negocio Jurídico”.'


(2) El Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, en su parte pertinente, dispone:
*565“No es propio de un profesional el representar intereses encontrados. Dentro del significado de esta regla, un abogado representa intereses encontrados cuando, en beneficio de un cliente, es su deber abogar por aquello a que debe oponerse en cum-plimiento de sus obligaciones para con otro cliente.”
Tampoco estamos ante la situación particular de que se le hayan hecho ciertas comunicaciones al abogado que por su naturaleza confidencial automáticamente lo descalifican para representar a la parte contraria. Recordemos que “[l]as instruccio-nes o comunicación a un notario no son privilegiadas. Un notario se diferencia de un abogado en cuanto a esto.” Tomás Cano & Co. v. Robles et al., 32 D.P.R. 643, 648 (1923).


(3) Tenemos que llamar la atención al hecho de que lo que motiva la querella es precisamente la apariencia de impropiedad del licenciado Colón Ramery la que, desde la perspectiva del querellante, un lego, es un conflicto de intereses. Cabe ade-más señalar que en este caso hubo cierta incomprensión por parte del querellante en cuanto a la función que desempeña el notario.


(4) Por esta razón, en su voto disidente los Comisionados, Prof. Cándida Rosa Urrutia y el Ledo. Eugenio Otero Silva, expresaron en relación con la Regla 5 del Proyecto de Reglamento Notarial de Puerto Rico que ésta debería leer como sigue:
“ ‘El Notario está impedido de representar a un cliente como abogado en la litigación contenciosa y a la vez servirle de Notario en el mismo caso por el posible conflicto de intereses o incompatibilidades que puedan dimanar del mismo. Sin embargo, una vez la sentencia advenga final, firme y ejecutable, podrá autorizar las escrituras que resulten necesarias, tales como las de venta judicial y de partición.
“ ‘El Notario está impedido de actuar consecuentemente como abogado en aque-llos casos en que autorizó el documento que posteriormente requiere acción judicial para obligar a su cumplimiento por los posibles conflictos de intereses o incompati-bilidades que puedan dimanar de tal actuación. Específicamente no podrá actuar como abogado en ejecuciones de hipoteca como consecuencia de una escritura que haya autorizado.
“ ‘El Notario podrá actuar dualmente, como tal y como abogado, en toda acción de jurisdicción voluntaria (ex-parte), tales como expedientes de dominio, protocoliza-ciones de testamento, declaratorias de herederos, autorizaciones judiciales y otras similares, siempre que tal actuación dual no esté prohibida expresamente.
*569“ ‘No obstante lo anterior, queda siempre al sano juicio del Notario, dentro de su responsabilidad profesional, decidir cuándo debe abstenerse de actuar, aún en casos en que su actuación estaría permitida, pero que por sus particulares circunstancias en la dimensión ética puedan generar un potencial de conflicto.
“ ‘Las anteriores prohibiciones afectan al Notario personalmente, no afectan a aquellos notarios y abogados que sean sus socios o compañeros de oficina.’ ” Borrador del Reglamento Notarial de Puerto Rico, Conferencia Judicial de P.R., 1991, Votos Disidentes, págs. 2-3.